DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed on September 30, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on September 30, 2022 has been entered.
The amendment of claims 1, 6, 19 and 20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hube’814 (US 5,229,814), and further in view of Simpson’102 (US 2003/0041102) and Tanimoto’280 (US 6,952,280).
     With respect to claim 1, Hube’814 teaches an image forming device (Fig.1) configured to perform printing based on setting information of a print job, the device comprising: 
     a feeder configured to feed paper based on the setting information of the print job (col.4, lines 40-49); and 
     a processor (Fig.2, item 7) for executing instructions to: 
     receive a first instruction for enabling a predetermined setting or a second instruction for disabling the predetermined setting [as shown in Fig.7B, the stock substitution is being determined if it is allowed or not in step 330. Therefore, a first instruction for enabling not to perform stock substitution (enabling a predetermined setting) or a second instruction for disabling not to perform stock substitution (disabling the predetermined setting) is considered being received.]; 
     determine whether or not a first paper type specified by the setting information of the print job is the same as a second paper type set in a sheet holder specified by the setting information of the print job (Fig.7A, steps 306-1-306-N); and, 
     determine a degree of mismatch between the first and second paper types (Fig.7A, steps 306-1-306N and Fig.7D), 
     wherein, if the predetermined setting is enabled by the first instruction and it is determined that the first and second paper types are not the same type, the feeder is configured not to feed one or more sheets from the sheet holder in which the second type is set [as shown in Fig.7B, when a first instruction for enabling not to perform stock substitution (enabling a predetermined setting), the job is not being printed. Therefore, when the job is not being printed, a feeder is configured not to feed one or more sheets from the sheet holder in which the second type is set].
     Hube’814 does not teach a communicator configured to receive the print job; the sheet holder being specified by the setting information; determine whether or not first paper type specified by the setting information of the print job is the same as a second paper type set in a sheet holder specified by the setting information of the received print job; wherein, if the predetermined setting is disabled by the second instruction and it is determined that the first and second paper types are not the same type and it is determined that a degree of mismatch is within a threshold value, the feeder is configured to feed the one or more sheets that have been held, from a point in time before the communicator receives the print job by the sheet holder.
     Simpson’102 teach a communicator configured to receive the print job [as shown in Fig.2, the printer 174 is connecting to the network server to obtain the print job from the image client 152. Therefore, the printer 174 is inherent disclosed to include a communicator configured to receive the print job];
     determine whether or not first paper type specified by the setting information of the print job is the same as a second paper type set in a sheet holder specified by the setting information of the received print job [the server determines the most matched media to the media required for the print job and then instructs the printer to print the job with the most matched media when more than one media are available for printing (paragraph 38)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hube’814 according to the teaching of Simpson’102 to use a server to analyze the required paper type for a job and to select the best matched available paper type to instruct a printer to perform printing when the required paper type for the print job is not available because this will allow the print job to be printed more effectively. 
     The combination of Hube’814 and Simpson’102 does not teach the sheet holder being specified by the setting information and wherein, if the predetermined setting is disabled by the second instruction and it is determined that the first and second paper types are not the same type and it is determined that a degree of mismatch is within a threshold value, the feeder is configured to feed the one or more sheets that have been held, from a point in time before the communicator receives the print job by the sheet holder.
     Tanimoto’280 teaches the sheet holder being specified by the setting information (Fig.4, step S22).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814 and Simpson’102 according to the teaching of Morooka’129 to designate a sheet cassette to supply desired paper for a print job because this will the print job to be printed more effectively.
     The combination of Hube’814, Simpson’102 and Morooka’129 does not teach the sheet holder being specified by the setting information and wherein, if the predetermined setting is disabled by the second instruction and it is determined that the first and second paper types are not the same type and it is determined that a degree of mismatch is within a threshold value, the feeder is configured to feed the one or more sheets that have been held, from a point in time before the communicator receives the print job by the sheet holder.
     Since Hube’814 has suggested that when a second instruction for disabling not to perform stock substitution (disabling the predetermined setting) is considered being received, the job is being printed with the matched substituted paper (a degree of mismatch is within a threshold value) (Fig.7B, Fig.7C, Fig.7D and Fig.7D), Simpson’102 has suggested a server determines the most matched media to the media required for the print job and then instructs the printer to print the job with the most matched media when more than one media are available for printing (paragraph 38) and Tanimoto’280 has suggested that multiple cassettes including the manual feed tray are available to designated for a print job (Fig.4, step S22) and the papers are needed to be loaded to the cassettes including the manual feed tray before receiving a print request (col.6, lines 4-7), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to load all of papers to the cassettes including the manual feed tray and to feed a paper to the feeder of each of the cassettes including the manual feed tray before received a print job when the print job is being configured to be printed with the matched substituted paper (a degree of mismatch is within a threshold value) if the original designated paper for the print job is not available  (the sheet holder being specified by the setting information and wherein, if the predetermined setting is disabled by the second instruction and it is determined that the first and second paper types are not the same type and it is determined that a degree of mismatch is within a threshold value, the feeder is configured to feed the one or more sheets that have been held, from a point in time before the communicator receives the print job by the sheet holder) because this will allow the print job to be printed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102 and Morooka’129 to load all of papers to the cassettes including the manual feed tray and to feed a paper to the feeder of each of the cassettes including the manual feed tray before received a print job when the print job is being configured to be printed with the matched substituted paper (a degree of mismatch is within a threshold value) if the original designated paper for the print job is not available  (the sheet holder being specified by the setting information and wherein, if the predetermined setting is disabled by the second instruction and it is determined that the first and second paper types are not the same type and it is determined that a degree of mismatch is within a threshold value, the feeder is configured to feed the one or more sheets that have been held, from a point in time before the communicator receives the print job by the sheet holder) because this will allow the print job to be printed more effectively.
     With respect to claim 2, which further limits claim 1, Hube’814 teaches that wherein the mismatch is determined based on a comparison between a first basis weight of the first paper type and a second basis weight of the second paper type (col.8, lines 46-57).  
     With respect to claim 3, which further limits claim 2, Hube’814 teaches that wherein it is determined that the degree of mismatch exceeds the threshold value if it is determined that the first basis weight is different from the second basis weight as a result of the comparison (col.8, lines 46-57).  
     With respect to claim 4, which further limits claim 2, Hube’814 teaches that wherein it is determined that the degree of mismatch exceeds the threshold value it is determined that a difference between the first and second basis weights exceeds a predetermined value as a result of the comparison (col.8, lines 46-57).  
     With respect to claim 5, which further limits claim 2, Hube’814 teaches that wherein, in case of dividing the basis weight in a predetermined number of classes, it is determined that the degree of mismatch exceeds the threshold value if it is determined a first class of the first basis weight is different from a second class of the second basis weight (col.8, lines 46-57).  
     With respect to claim 6, which further limits claim 2, Hube’814 teaches that wherein, in case of classifying basis weight in a predetermined number of classes, it is determined that the degree of mismatch exceeds the threshold value if it is determined that a difference between a first class of the first basis weight and a second class of the second basis weight exceeds a predetermined number of classes (col.8, lines 46-57).  
     With respect to claim 15, which further limits claim 1, Hube’814 teaches that wherein the degree of mismatch is determined based on a determining manner instructed through the print job (col.8, lines 46-57).  
     With respect to claim 16, which further limits claim 1, Hube’814 teaches wherein the instructions are further executed to receive an instruction of a determining manner for the degree of mismatch from an operation unit, wherein the degree of mismatch is determined based on the instructed determining manner (col.8, lines 46-57).
     With respect to claim 17, which further limits claim 1, Hube’814 teaches wherein the print job is described in a page description language [regarding to the job in PDL format (col.3, lines 54-60)].  
     With respect to claim 19, it is a method claim that claims how the image forming device of claim 1 to substitute paper for printing.  Claim 19 is rejected for the same manner as described in the rejected claim 1. In addition, the reference has disclosed an image forming device to substitute paper for printing, the process (method) to substitute paper for printing is inherent disclosed to be performed by a processor in the image forming device when the image forming device performs the operation to substitute paper for printing.
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claim how the image forming device of claim 1 to substitute paper for printing.  Claim 20 is rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hube’814 (US 5,229,814), Simpson’102 (US 2003/0041102), Tanimoto’280 (US 6,952,280) and further in view of and Ishida’939 (US 2017/0146939).
      With respect to claim 7, which further limits claim 1, the combination of Hube’814, Simpson’102 and Tanimoto’280 does not teach wherein the degree of mismatch is determined based on a comparison between a first surface property of the first paper and a second surface property of the second paper.  
     Ishida’939 teaches the surface property is associated with the paper type (paragraph 111).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102 and Tanimoto’280 according to the teaching of Ishida’939 to determine the surface property of the available paper in order to select the desired substitute paper for printing because this will enhance the printout quality.
     The combination of Hube’814, Simpson’102, Tanimoto’280 and Ishida’939 does not teach wherein the degree of mismatch is determined based on a comparison between a first surface property of the first paper and a second surface property of the second paper.
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Ishida’939 teaches the surface property is associated with the paper type (paragraph 111), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first surface property of the first paper and a second surface property of the second paper) because this will enhance the printout quality.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Ishida’939 to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first surface property of the first paper and a second surface property of the second paper) because this will enhance the printout quality.
     With respect to claim 8, which further limits claim 7, The combination of Hube’814, Simpson’102, Tanimoto’280 and Ishida’939 does not teach wherein it is determined that the degree of mismatch exceeds the threshold value if it is determined that the first surface property is different from the second surface property as a result of the comparison.  
      Since Hube’814 teach using the substitution table to determine a desired paper to substitute the original paper designated for a print job (Fig.6A and Fig.6B), and Ishida’939 teaches the surface property is associated with the paper type (paragraph 111), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing by comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first surface property is different from the second surface property as a result of the comparison) because this will enhance the printout quality.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Ishida’939 to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  by comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first surface property is different from the second surface property as a result of the comparison) because this will enhance the printout quality.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hube’814 (US 5,229,814), Simpson’102 (US 2003/0041102), Tanimoto’280 (US 6,952,280) and further in view of Conlon’347 (US 2018/0063347).
    With respect to claim 9, which further limits claim 1, the combination of Hube’814, Simpson’102 and Tanimoto’280 does not teach wherein the degree of mismatch is determined based on a comparison between a first shape of the first paper type and a second shape of the second paper type. 
     Conlon’347 teaches that a printer supplies different shape of papers to perform printing (Fig.7B).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102 and Tanimoto’280 according the teaching of Conlon’347 to supply different shape of papers in a printer to perform printing because this will allow the print job to be printed with desired paper more effectively.
     The combination of Hube’814, Simpson’102, Tanimoto’280 and Conlon’347 does not teach wherein the degree of mismatch is determined based on a comparison between a first shape of the first paper type and a second shape of the second paper type.
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Conlon’347 teaches that a printer supplies different shape of papers to perform printing (Fig.7B), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first shape of the first paper type and a second shape of the second paper type) because this will enhance the printout quality.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Conlon’347 to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first shape of the first paper type and a second shape of the second paper type) because this will enhance the printout quality.
     With respect to claim 10, which further limits claim 9, the combination of Hube’814, Simpson’102 and Tanimoto’280 does not teach wherein it is determined the degree of mismatch exceeds the threshold value if it is determined that the first shape is different from the second shape as a result of the comparison. 
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Conlon’347 teaches that a printer supplies different shape of papers to perform printing (Fig.7B), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determined the degree of mismatch exceeds the threshold value if it is determined that the first shape is different from the second shape as a result of the comparison) because this will enhance the printout quality.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Conlon’347 to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determined the degree of mismatch exceeds the threshold value if it is determined that the first shape is different from the second shape as a result of the comparison) because this will enhance the printout quality.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hube’814 (US 5,229,814), Simpson’102 (US 2003/0041102), Tanimoto’280 (US 6,952,280) and further in view of and Suzuki’138 (US 2019/0087138).
     With respect to claim 11, which further limits claim 1, the combination of Hube’814, Simpson’102 and Tanimoto’280 does not teach wherein the degree of mismatch is determined based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding a sheet of the second paper type.
     Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’102 and Tanimoto’280 according to the teaching Suzuki’138 to determine the conveying speed of the available paper to select the desired substitute paper for printing because this will enhance the printing speed to provide the printout.
      The combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 does not teaches wherein the degree of mismatch is determined based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding a sheet of the second paper type.
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding a sheet of the second paper type) because this will enhance the printing speed to provide the printout.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch is determined based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding a sheet of the second paper type) because this will enhance the printing speed to provide the printout.
    With respect to claim 12, which further limits 11, the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 does not teach wherein it is determined that the degree of mismatch exceeds the threshold value if it is determined determines that the first conveying speed is different from the second conveying speed as a result of the comparison.  
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determined that the degree of mismatch exceeds the threshold value if it is determined determines that the first conveying speed is different from the second conveying speed as a result of the comparison) because this will enhance the printing speed to provide the printout.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determined that the degree of mismatch exceeds the threshold value if it is determined determines that the first conveying speed is different from the second conveying speed as a result of the comparison) because this will enhance the printing speed to provide the printout.
     With respect to claim 13, which further limits claim 1, the combination of Hube’814, Simpson’102 andTanimoto’280 does not teach wherein the degree of mismatch based on a comparison between a first fixing temperature for performing printing on a sheet of the first paper type and a second fixing temperature for performing printing on a sheet of the second paper type.
     Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Hube’814, Simpson’102 andTanimoto’280 according to the teaching Suzuki’138 to determine the fixing temperature of the available paper to select the desired substitute paper for printing because this will allow the print jobs to be printed more effectively.
      The combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 does not teaches wherein the degree of mismatch based on a comparison between a first fixing temperature for performing printing on a sheet of the first paper type and a second fixing temperature for performing printing on a sheet of the second paper type
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch based on a comparison between a first fixing temperature for performing printing on a sheet of the first paper type and a second fixing temperature for performing printing on a sheet of the second paper type) because this will enhance the printing speed to provide the printout.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the degree of mismatch based on a comparison between a first fixing temperature for performing printing on a sheet of the first paper type and a second fixing temperature for performing printing on a sheet of the second paper type) because this will enhance the printing speed to provide the printout.
     With respect to claim 14, which further limits claim 13, the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 does not teach wherein it is determine that the degree of mismatch exceeds the - 18 -10209433US01 threshold value if it is determines that the first fixing temperature is different from the second fixing temperature as a result of the comparison.  
      Since Hube’814 has suggested that the system determines the best match between sheet size, opacity, prefinish, color and weight between the job paper requirements and the printer's paper capabilities or stocks (col.8, lines 46-57) and Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determine that the degree of mismatch exceeds the - 18 -10209433US01 threshold value if it is determines that the first fixing temperature is different from the second fixing temperature as a result of the comparison) because this will enhance the printing speed to provide the printout.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102, Tanimoto’280 and Suzuki’138 to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein it is determine that the degree of mismatch exceeds the - 18 -10209433US01 threshold value if it is determines that the first fixing temperature is different from the second fixing temperature as a result of the comparison) because this will enhance the printing speed to provide the printout.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hube’814 (US 5,229,814), Simpson’102 (US 2003/0041102), Tanimoto’280 (US 6,952,280) and further in view of Shah’254 (US 2008/0170254).
     With respect to claim 18, which further limits claim 1, the combination of Hube’814, Simpson’102 and Tanimoto’280 does not teach wherein the print job is described in a job control language.  
     Shah’254 teaches wherein the print job is described in a job control language (paragraphs 3 and 49).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hube’814, Simpson’102 and Tanimoto’280 according to the teaching of Shah’254 to include the job control language in a print job because this will allow the print job to be generated and processed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Takahashi’640 (US 2011/0267640) discloses a method for printing including receiving, by a printer, a first page image, a second page image, and a selection for enabling media type substitution.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674